 In the Matter of GOODYEAR FABRIC CORPORATIONandUNITED RUBBERWORKERS OF AMERICA, CIOCase No. 1-R-2472.Decided August 23, 1945Mr. David J. Miller,ofWoonsocket, R. I., for the Company.Rothbard,Harris & Talisman,byMr. Clarence Talisman,ofNewark, N. J., for the Union.Mr. Harold M. Humphreys,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers of Amer-ica; CIO, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employ-ees of Goodyear Fabric Corporation,Woonsocket, Rhode Island,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Robert E.Greene, Trial Examiner. Said hearing was held at Woonsocket,Rhode Island, on June 8, 1945.The Company and the Union ap-peared and participated.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANY-Goodyear Fabric Corporation, a wholly owned subsidiary of Good-year Tire & Rubber Company of Akron, Ohio, is engaged in themanufacture of rubberized fabrics for the United States Govern-ment at its plant in Woonsocket, Rhode Island.The Company uses63 N. L. R. B., No. 76.495 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDannually at this plant raw materials amounting in value to morethan $500,000, of which approximately 90 percent is shipped to theCompany from points outside the State of Rhode Island.Theproducts manufactured at this plant are valued at more than $500,000annually, of which the greater part is shipped to points outside theState of Rhode Island.We find that the Company is engaged in commerce within themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDUnited Rubber Workers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting,to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Union has requested recognition as the exclusive bargaining rep-resentative of the Company's guards.The Company refused suchrecognition on the ground that the Union was precluded from repre-senting guards, since guards were specifically excluded from the exist-ing contract between the parties covering production and maintenane-,employees?The Company in effect alleged at the hearing that in viewof the specific exclusion of guards from the contract unit, no questionconcerning representation exists.We have heretofore held, as we donow, that the mere exclusion of employees from the coverage of a con-tract does not constitute a waiver of the contracting union's right torepresent said employees.2Accordingly, we find that no bar exists toa present determination of representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerning the-representation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union petitioned for a unit of all plant guards, excluding the-captain.The Company employs six guards, who, under the supervision,'The Union was certified as the exclusive bargaining representative of the productionand maintenance employees,as the result of a consent election held under the auspices ofthe Board in the latter part of 19442 SeeMatter of American Cpstoscope Makers, Inc ,61 N L R. B 1226.3The Field Examiner reported that the Union submitted six membership applicationcards , that the names of five persons appearing on the cardsw erelisted on the Company's-pay roll of May 22, 1945, which continued the names of six employees in the allegedappropriate unit ; and that one of the cards was dated February 1945, and five were datedlin March 1945. GOODYEAR FABRIC CORPORATION497of the captain, are charged with the protection of property, mainte-nance of order, and seeing that persons entering or leaving the plantare properly identified.They are uniformed, but are neither armed,militarized, nor deputized.Guards receive an hourly rate of pay, andperform normal duties of plant-protection employees.While theguards enforce the Company's rules and regulations, the record is clearthat they do not possess the authority to hire, discharge, or effect thestatus of employees, or recommend such action.The Company contends that its guards are allied with management,and should therefore be excluded from the bargaining unit.For rea-sons which we have set forth in prior decisions, involving guards withsimilar duties, we find no merit in the Company's contention 4Accordingly, we find that all guards employed by the Company, ex-cluding the captain, and all other supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.'V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Goodyear FabricCorporation,Woonsocket,Rhode Island, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction under the direction and super-vision of the Regional Director for the First Region,acting in thisratter asagent for the National Labor Relations Board, and subject'SeeMatter of Pittsbuiyb Equitable Meter Company,61 N L R B S805At the hearing the Union indicated that in the event it is certified as the bargainingrepresssntatwe of the Company's guards. it might, at a future date, desire to include theseemployiaes in the production and maintenance unit which it now representsSince theissue is not now before us and since the Union's plans are at best speculative,we find itunnecessary to pass upon this question 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDto Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during the said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding any who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be represented byUnited Rubber Workers of America, CIO, for the purposes of collec-tive bargaining.1